DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (US 2017/0019189) (hereinafter Henry).
Re claim 11, Henry discloses:
“a first coupler in communication with a first waveguide, wherein the first coupler is configured to receive an RF signal propagating through the first waveguide;
a receiver electrically connected to the first coupler, the receiver configured to receive the RF signal from the first coupler” (Fig. 1, 2, Fig. 13, 1308; para. 0069, 0082, 0147, 0148; wherein the receiver of the repeater and/or transceiver teaches the claimed “receiver”)
“a transmitter electrically connected to the receiver and configured to transmit the RF signal to a second coupler electrically connected to the transmitter; and
the second coupler in communication with a second waveguide, the second coupler configured to receive the RF signal and transmit the RF signal through the second waveguide” (Fig. 1, 2, Fig. 13, 1308; para. 0069, 0081-0082, 0147, 0148; wherein the transmitter of the repeater and/or transceiver teaches the claimed “transmitter”). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Schuss et al. – US 9,379,446 (hereinafter Shuss).
Regard claim 12, Henry discloses almost all claimed subject matter in claim 12, as stated above, except for “the system of claim 11, wherein the first coupler receives the RF signal via one or more double slot radiators installed on the first coupler”.
Schuss, in similar field of endeavor, discloses plural slot radiator design as one of the options for radiating RF signal is not unknown in the art (Abstract; col. 1, lines 34-49).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such known teaching from Schuss into Henry as alternative and predictable result would have been expected.


Allowable Subject Matter
6.	Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 1-10 are allowed.

Response to Arguments
8.	Applicant's arguments filed on 05/02/22 have been fully considered but they are not persuasive.
Regard claim 11, in the REMARKS, page 5, applicant has argued mainly that in claim 11, “a transmitter electrically connected to the receiver”.  However, Henry discloses that the medium can include a cable (para. 0077).  In such a scenario, “the transmitter would be electrically connected to the receiver”.  Therefore, it is believed that Henry meets all claimed subject matter of that in claim 11.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633